       Case 4:20-cv-00117-BMM Document 30 Filed 04/15/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 LARRY HOUCK, d/b/a Missouri                    CV-20-117-GF-BMM
 River Marine,
                                                     ORDER
 Plaintiff,

 v.

 BRP US, INC.,

 Defendant.

       The Court has been informed that this case has settled at a settlement

conference conducted by Magistrate Judge John Johnston. (Doc. 29.)

Accordingly, IT IS HEREBY ORDERED that all deadlines and hearings in this

case are VACATED. The parties shall file a stipulation for dismissal and submit

a proposed order of dismissal to the undersigned on or before May 17, 2021, or

show good cause for their failure to do so.


       DATED this 15th day of April, 2021.




                                       -1-
